In re Harris, Arthur; — Defendant(s); applying for supervisory and/or remedial *595writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 323-751.
Granted in part; denied in part. Relator’s request for his trial transcript in order to file an appellate brief is denied as premature as there has been no order of appeal granted in this matter. However, we note that relator’s motion for production of documents, denied by the district court on January 16, 1990, also contains a motion for an appeal which has not been considered. The district court is hereby ordered to consider and act on the pro se motion for an appeal which is contained in relator’s record.